765 N.W.2d 330 (2009)
MACHINING ENTERPRISES, INC., a/k/a Enterprise Auto Systems, Plaintiff-Appellant,
v.
WAUSAU BUSINESS INSURANCE COMPANY and American Alternative Insurance Company, Defendants-Appellees, and
Steven Rodts, Defendant.
Docket No. 138138. COA No. 277950.
Supreme Court of Michigan.
May 27, 2009.

Order
On order of the Court, the application for leave to appeal the December 16, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.